Citation Nr: 0016163	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic pulmonary 
disease (COPD) on a secondary basis.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from October 1954 to 
January 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

After this appeal was transferred to the Board, the veteran 
submitted medical documents consisting of a statement dated 
in March 1998 of Herbert M. Baker, M.D., and a statement 
dated in March 1999 of a VA physician's assistant (PA) 
regarding the claims for service connection for COPD.  The 
Board notes that these documents are duplicative of those 
previously of record.  In addition, the veteran waived RO 
consideration of those documents.  38 C.F.R. § 20.1304(c) 
(1999).  Thus, the Board will proceed in the adjudication of 
this appeal.  


FINDING OF FACT

The evidence does not establish that the veteran's COPD is 
secondary to the service-connected TB.  


CONCLUSION OF LAW

The veteran's chronic obstructive pulmonary disease is not 
proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for COPD on a secondary basis is well grounded 
with in the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required by statute.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

In this case, the veteran contends that he developed COPD as 
a result of his service-connected pulmonary tuberculosis 
(TB).  Service connection is in effect for TB, which has been 
rated at a noncompensable level for many years.  The Board, 
which most recently addressed the issue of increased rating 
for this disability in 1996, denied a compensable rating on 
the basis that the medical evidence showed TB to be inactive 
and asymptomatic.  

The veteran was first diagnosed as having COPD by VA in 1980.  
At a VA compensation and pension examination dated in October 
1980, the veteran complained of exertional shortness of 
breath.  He also related a 20-year history of smoking one 
pack of cigarettes per day.  The diagnoses included COPD and 
residuals of arrested pulmonary TB.  

In December 1992, the veteran underwent a VA examination.  
The examiner indicated that the veteran's claims file was not 
available.  At the conclusion of a physical examination, the 
examiner diagnosed the veteran as having a history of TB, 
resolved, and COPD secondary to tobacco abuse with abnormal 
pulmonary function studies (PFS).  

In a statement dated in February 1998, a VA physician's 
assistant indicated that the veteran had been followed at a 
VA clinic for COPD, amongst other things.  The author opined 
that the chronic COPD may be related to the history of active 
tuberculosis.  

The record includes medical statements dated in January and 
March 1998 of Herbert M. Baker, M.D., a family practitioner.  
Essentially, Dr. Baker indicated that the COPD was related to 
the TB.  In the March 1998 statement, Dr. Baker noted that 
the TB impaired the veteran's lungs to the extent that the 
veteran developed COPD.  

VA examinations dated in March and November 1998 provide 
additional opinions with respect to the etiology of the COPD.  
In March 1998, a VA physician indicated that he had not 
reviewed the veteran's claims file, but opined that it was 
unlikely that the COPD was causally related to pulmonary TB.  
The examiner indicated that the TB was arrested 18 to 20 
years before the veteran starting exhibiting symptoms and 
that the veteran had a history of smoking.  The examiner in 
November 1998 reported that he reviewed the veteran's claim 
file thoroughly.  He commented on the credibility of the 
medical opinions of record.  The examiner stated that the 
Durham [VA] caregiver was not a physician, but a physician's 
assistant, and that the private doctor's opinions were 
equivocating as to whether the tuberculosis is an etiologic 
agent in the veteran's COPD.  The November 1998 examiner 
opined that tuberculosis is not recognized as a common cause 
of COPD and standard texts that he consulted did not mention 
tuberculosis as being a cause of COPD.  The examiner 
concluded that it was unlikely that the veteran's 
tuberculosis led to or contributed to chronic COPD.  The 
examiner also indicated that there were no clinical findings 
of an active cardiopulmonary disease; it was noted that COPD 
was not found.  X-rays of the chest dated in November 1998 
revealed degenerative changes but not active cardiopulmonary 
disease.  


Analysis

In this matter, the veteran asserts that he developed COPD as 
a result of his service connected TB.  In that connection, 
the Board notes that the pertinent medical evidence of record 
consists of conflicting medical opinions with respect to the 
etiology of the COPD and whether it in fact currently exists.  
The first opinion rendered in December 1992 provided that the 
veteran's COPD was related to nicotine abuse.  The Board 
notes that this evidence has limited probative value in the 
examiner did not have the benefit of reviewing the veteran's 
claims file prior to rendering the opinion.  However, the VA 
physician's assistant in February 1998 related that the COPD 
might be related to TB.  Although it appears that the PA was 
familiar with the veteran's claim, the opinion is speculative 
at best.  In addition, the opinion was not rendered by a 
physician or a specialist.  For these reasons, the February 
1998 opinion also has limited probative value.  In addition, 
the January and March 1998 of opinions Dr. Baker, a family 
practitioner, have limited weight.  It is not clear from the 
record whether this doctor reviewed the veteran's medical 
files or consulted with medical texts prior to rendering his 
decision, or if he has any special pulmonary training.  Thus, 
the basis of the doctor's opinion is not certain.  

Although the VA examiner in March 1998 opined that the COPD 
was not related to TB and that the TB was arrested for about 
20 years before the veteran began exhibiting symptoms and 
that the veteran had a history of cigarette smoking, this 
opinion also has limited probative value in that there was no 
review of the veteran's claims file.  As to the November 1998 
opinion, the Board finds that this evidence has a great deal 
of probative value.  Unlike the opinions rendered by Dr. 
Baker, the November 1998 examiner reviewed the veteran's 
claims file and consulted medical treatises prior to 
rendering his opinion- that TB is not recognized as a likely 
cause of COPD and that it is unlikely that the veteran's 
tuberculosis led to or contributed to his chronic COPD.  
Again, that doctor found no evidence of current COPD, on 
clinical or X-ray examination.  In weighing the evidence in 
total, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
COPD as secondary to service-connected tuberculosis.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).


ORDER

Service connection for COPD on a secondary basis is denied.  


REMAND

With respect to the claim for a TDIU, the veteran contends 
that he is unable to work due to his service- connected 
disabilities.  The veteran is service connected for 
degenerative disc disease of the lumbar spine with history of 
low back injury rated at 40 percent and for pulmonary 
tuberculosis which is rated as noncompensable.  

The Court held in Friscia v. Brown, 7 Vet. App. 294 (1995), 
that the Board has a "duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on 
his ability to work."  Friscia, at 297, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  In that connection, the record does not include an 
examination with an opinion regarding the effect that the 
veteran's service-connected disabilities has on his ability 
to work.  

In addition, a VA heath care provider in February 1998 and 
March 1999 indicated that the veteran should be considered 
for a rating increase for the service-connected pulmonary 
tuberculosis because the veteran has pulmonary symptoms that 
could be associated with post-tuberculosis bronchiectasis.  

Accordingly, a VA examination to include an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work would helpful in an equitable disposition 
of this matter.  

The record does not reflect that any records compiled in 
conjunction with his claim for Social Security benefits have 
been obtained.  Those records must be obtained and considered 
in relation to the veteran's claim for a total disability 
rating based on individual unemployability.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Inasmuch as the veteran was 
awarded Social Security disability benefits, in part based on 
the service-connected back disorder, those records should be 
secured.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.


The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.    With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

As well, records used by the Social 
Security Administration in connection 
with the claim for disability benefits 
should be made a part of the record.  

2.  The veteran should be provided a VA 
orthopedic examination, if available, to 
determine the current severity of his 
service-connected degenerative disc 
disease of the lumbar spine.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  Tests of joint movement 
against varying resistance should be 
performed by the examiner.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  

3.  The veteran should be invited to 
submit medical evidence (for example, 
from Dr. Baker and the VA physician's 
assistant) reflecting any current 
symptoms of TB.  

4.  In the event such evidence is 
submitted, or for other reason, the RO 
should determine whether it is necessary 
that the veteran be provided a VA 
examination to determine the current 
severity of his service-connected 
pulmonary tuberculosis.  In the event 
such examination is scheduled, the claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any necessary tests or 
studies should be conducted.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.   

5.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then, the RO should 
undertake any other indicated development 
and readjudicate the claim of entitlement 
to a total rating based on 
unemployability due to service-connected 
disability.  If the veteran fails to 
appear for scheduled VA examination, 
without good cause, his claim should be 
considered under the provisions of 
38 C.F.R. § 3.655(b) (1999).  

6.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



